Per Curiam.
Defendants appeal from an order granting plaintiffs summary judgment, GCR 1963, 117.2(3). We affirm.
Plaintiffs are full-time fire fighters for the City of Sterling Heights. They brought this action seeking pension credits for services performed as paid, part-time volunteer fire fighters for either the city or its predecessor township prior to the enactment of a pension system under 1937 PA 345 (firemen and policemen pensions act).
Section 4 of 1937 PA 345, as amended by 1957 PA 52, § 1 and 1958 PA 159, § 1 (MCLA 38.554; MSA 5.3375[4]), provides:
"All service, performed by members prior to the enactment of this act by any city, village or township, including service performed for predecessor townships, shall be computed to the credit of each member so affected.”
With nothing in the act to indicate that "all service performed by members prior to the enactment of this act” was not meant to include service performed by paid, part-time volunteer fire fighters, the court below ordered that credit be given plaintiffs for all paid service as fire fighters performed prior to the city’s enactment of the pension system. We also think that this is what the section dictates.
Defendants’ arguments against this reading of the section aire meritless. They first claim that § 12 of the act, MCLA 38.562; MSA 5.3375(12), prohibits pension credits for service as a volunteer fire fighter. Although § 12 excludes volunteer firemen from membership in the retirement system, the present dispute does not involve the question of *601membership. Plaintiffs are members in the system, because they are full-time fire fighters for the city. We see no inconsistency in excluding volunteer firemen from membership in the retirement system while giving full-time fire fighters who are members credit for service as paid volunteer fire fighters prior to the city’s enactment of the system.
Defendants’ other argument is that the court’s construction of § 4 will lead to illogical consequences, and must therefore be erroneous. Defendants give several examples, none of which are inherently illogical. For example, defendants claim that a high school student with a summer job cutting grass for the city will be able to claim pension credit for that service should he later become a full-time fireman for the city. This and the other frightening situations defendants imagine could only come about if § 6(l)(a) of the act, MCLA 38.556(l)(a); MSA 5.3375(6)(l)(a), which speaks of "service as a policeman or fireman”, as well as the phrase "prior to the enactment of this act” in § 4, is disregarded.
Affirmed. No costs, a public question being involved.